Citation Nr: 0806507	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-01 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for a disability due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to August 1967.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2003 
rating decision by Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In November 2006, 
the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  A skin disorder was not manifested in service or for many 
years thereafter; the preponderance of the evidence is 
against a finding that the veteran's current rosacea and 
seborrheic dermatitis are related to his service, including 
as due to his exposure to Agent Orange therein.

2.  It is not shown that the veteran currently has asbestosis 
or that any such disease might be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a skin disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West, 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Service connection for a disability due to asbestos 
exposure is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Letters dated in October 2003 and November 2006 provided 
certain essential notice regarding the veteran's and VA's 
evidence development obligations, and advised him of what 
evidence was still needed.  A December 2004 statement of the 
case (SOC) outlined the regulation implementing the VCAA, 
notified the veteran of what the evidence showed and of the 
governing legal criteria, and readjudicated the matters after 
notice and development were complete.  The veteran has 
received all critical notice, and has had ample opportunity 
to respond/supplement the record after notice was given; he 
is not prejudiced by any technical notice timing or content 
defect that may have occurred earlier along the way, nor is 
it otherwise alleged.  Furthermore, in the November 2006 
letter, he was given notice regarding ratings and effective 
dates of awards, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The matters on appeal were readjudicated by 
an October 2007 supplemental SOC.  
Regarding VA's duty to assist, VA has obtained all identified 
records that could be obtained; all evidence constructively 
of record has been secured.  The RO arranged for VA 
examinations.  The veteran has not identified any pertinent 
records that are outstanding.  Evidentiary development is 
complete.  It is not prejudicial to the veteran for the Board 
to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

II.  Factual Background

The veteran's service medical records (SMRs) do not show any 
complaints or findings related to skin or respiratory 
problems.  On service separation examination in August 1967 
skin, lung, and chest examinations were normal.  A chest X-
ray was essentially negative.

The private physician's records in the claims folder show 
complaints of shortness of breath in October 1993, complaints 
of rash on the arms and legs in November 1993, and skin tags 
of the left and right axillae in November 1999.  

On VA respiratory examination in December 2006, the veteran 
reported that he had been exposed to asbestos on board a ship 
during his Navy service.  He complained that he was unable to 
take a deep breath and reported dyspnea on exertion.  He 
reported a chronic cough, but denied chest pain.  On 
examination, the chest was clear, with good breath sounds, no 
crackles, and no wheezing.  Pulmonary function studies showed 
no evidence of obstruction or restriction.  Chest X-ray 
showed no evidence of interstitial disease.  In view of the 
pulmonary function studies, the X-ray, and the normal 
pulmonary examination, it was the examiner's opinion that the 
veteran "most likely does not have asbestosis.  In a March 
2007 addendum to the report, the examiner indicated that he 
had reviewed the veteran's claims folder.

On variously dated (in April and December 2006) VA skin 
examination (by an allopathic and osteopathic physician's 
resident) the veteran reported that his central face erythema 
began after exposure to Agent Orange and got worse over the 
years.  Examination showed erythema of the central face and 
bilateral cheeks, with a few papules on the nose and mild 
scaling.  The diagnosis was rosacea, seborrheic dermatitis 
overlap.  The examiner stated that this "condition is at 
least as likely as not due to exposure to Agent Orange or 
involvement in the armed services."  The examiner indicated 
that this conclusion was based on "physical exam and history 
only."  An April 2007 addendum noted that the examiner had 
reviewed the claims folder and restated the same conclusions 
as the original examination report, adding that the veteran 
"would have likely developed this condition anyway, but 
there is no way to prove that his involvement did not 
exacerbate an already existing condition, as both conditions 
may be made worse in sweaty, hot and/or heat-related 
conditions."

In a September 2007 report, a VA dermatologist noted he 
reviewed the claims folder and provided an opinion.  He 
stated that he reviewed the SMRs and did not find any mention 
of rosacea, seborrheic dermatitis, or any other skin 
complaint.  He cited to literature regarding rosacea, 
seborrheic dermatitis, and Agent Orange, noting that rosacea 
affects nearly 14 million people in the U.S., that it affects 
mostly people with fair skin and appears to have a hereditary 
component; that seborrheic dermatitis is very common, 
affecting approximately three to five percent of the world's 
population.  The dermatologist stated that after review of 
the claims folder, SMRs, and VA examination report, his 
medical opinion was that it was "less likely than not (less 
than 50/50 probability) that rosacea or seborrheic dermatitis 
are due to Agent Orange."

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Skin Disorder/Agent Orange

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service. 38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non- 
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers; and certain types of soft-tissue 
sarcoma.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e), 3.313.  Veterans who, during active service, served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence of non- exposure.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 64 Fed. Reg. 59232, 59236-37 
(1999).  The United States Court of Appeals for the Federal 
Circuit has held that if a claimed disorder is not included 
as a presumptive disorder, direct service connection may be 
established by evidence demonstrating that the disease was in 
fact "incurred" during service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The veteran contends that he has a skin disorder attributable 
to exposure to Agent Orange in service.  He was awarded the 
Republic of Vietnam Campaign medal, thus he is presumed to 
have been exposed to Agent Orange in service.  
The record clearly shows that the veteran currently has a 
skin condition, diagnosed as rosacea and seborrheic 
dermatitis.  However, there is no showing of a skin disorder 
during service or for many years thereafter.  In fact, the 
first objective evidence of skin pathology in the record is 
in 1993, more than two decades following separation from 
service.  Accordingly, service connection for a skin disorder 
on the basis that such disability became manifest in service 
and persisted is not warranted.

Significantly, rosacea and/or seborrheic dermatitis are not 
diseases enumerated in 38 C.F.R. § 3.309(e), nor has either 
been attributed by any competent evidence to a disease 
enumerated in § 3.309(e).  Accordingly, there is no basis for 
application of the presumptive provisions of 38 U.S.C.A. 
§ 1116.

The veteran may still establish service connection for his 
skin disorder based on Agent Orange exposure by affirmative 
competent evidence showing such etiology (see Combee, supra).  
In that regard, a VA examiner in 2006 stated that the 
veteran's skin "condition is at least as likely as not due 
to exposure to Agent Orange or involvement in the armed 
services."  Subsequently, that examiner added that the 
veteran "would have likely developed this condition anyway, 
but there is no way to prove that his involvement did not 
exacerbate an already existing condition, as both conditions 
may be made worse in sweaty, hot and/or heat-related 
conditions."

However, a VA dermatologist who reviewed the record concluded 
that it was "less likely than not (less than 50/50 
probability) that rosacea or seborrheic dermatitis are due to 
Agent Orange."  The more persuasive of these two opinions is 
that by the VA dermatologist.  The VA resident's statement 
relating to exacerbation of an already existing condition is 
at odds with the SMRs which, as noted above, do not show any 
skin pathology or complaints.  The VA dermatologist's opinion 
by contrast specifically notes the lack of skin complaints in 
the SMRs, cites to relevant literature regarding the etiology 
of the skin conditions, and provides a rationale for the 
conclusion on the nexus question; this specialist noted the 
evidence of record and explained the rationale for the 
opinion, and his opinion is persuasive.  It may also be 
assumed that by virtue of greater training and experience, a 
dermatologist has more expertise in the matter than an 
allopathic osteopathic resident.
The veteran's own belief that his rosacea and/or seborrheic 
dermatitis were caused by Agent Orange exposure is not 
competent evidence, as he is a layperson, untrained in 
determining medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The preponderance of the evidence 
is against this claim, and it must be denied.

Disability Due to Asbestos

VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in Veteran's Benefits Administration Manual M21-1, Part VI, 
7.21.  The manual notes that asbestos particles have a 
tendency to break easily into tiny dust particles that can 
float in the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  

The record contains no objective evidence of asbestosis or of 
any other chronic respiratory disability.  Chest X-rays 
during service and on the recent VA examination have been 
described as showing normal lungs.  Similarly, pulmonary 
function studies and VA respiratory examination in December 
2006 showed no evidence of asbestosis or any other chronic 
lung disorder.  In the absence of proof of current 
disability, there can be no valid claim of service connection 
(see Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Furthermore, there is no competent (medical) evidence to the 
effect that if there was a chronic lung disorder shown it 
would be related to the veteran's military service, to 
include any asbestos exposure therein.  Because he is a 
layperson, the veteran's own statements/allegations that he 
has a respiratory disease that is related to service, are not 
competent evidence.  "Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu, supra.  The 
preponderance of the evidence is against this claim.  
Therefore, it must be denied.  



ORDER

Service connection for a skin disorder (to include rosacea 
and seborrheic dermatitis), claimed as due to Agent Orange 
exposure, is denied.

Service connection for a disability due to asbestos exposure 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


